In a stockholder’s action, plaintiff and appellant Rosenblitt cross-appeal from an order granting in part and denying in part the motion of said appellant for examination before trial of the plaintiff as an adverse party, and of one Harris Pecker as a witness. Order modified on the facts by striking out the first ordering paragraph and providing in lieu thereof as follows: “ Ordered, that this motion be and the same is hereby granted as to all of the items set forth in the notice of motion, and it is further.” As so modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant Rosenblitt. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.